Order entered March 11, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00852-CV

      PAYSON PETROLEUM, INC. AND MATTHEW CARL GRIFFIN, Appellants

                                               V.

             J. MICHAEL WHEELER AND JMW BROWN #1, LLC, Appellees

                       On Appeal from the 192nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-06306

                                           ORDER
                       Before Chief Justice Wright and Justice Lang-Miers

       Before the Court is appellants’ March 6, 2015 Motion to Review Supersedeas and Motion

for Temporary Stay Pending Review. We GRANT appellants’ motion for temporary stay as

follows. We STAY the trial court’s February 26, 2015 order setting supersedeas security to the

extent it increases the amount of supersedeas bond beyond that already posted by appellants until

further order of this Court.

       Appellants shall file any supplement to the petition for review to address the trial court’s

findings of fact and conclusions of law by MARCH 18, 2015. Appellees shall file any response

to the motion by MARCH 25, 2015.
       We note that all parties have filed their briefs on the merits. This appeal is at issue and

will be set for submission in due course. Submission of this appeal will not be delayed pending

resolution of appellants’ motion to review the trial court’s order setting supersedeas security.

                                                      /s/     ELIZABETH LANG-MIERS
                                                              JUSTICE